      Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 1 of 9




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 KEVIN SCHEIDT,

       Plaintiff,
                                                            COMPLAINT
 V.

 TATA CONSULTANCY SERVICES
 LIMITED,

       Defendant.

                                  COMPLAINT

      Plaintiff Kevin Scheidt, by and through undersigned counsel, The Kirby G.

Smith Law Firm, LLC, hereby files this Complaint for Damages against Defendant

Tata Consultancy Services Limited (“Defendant” or “TCS”), and states as follows:

                       I. JURISDICTION AND VENUE

1.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

over Count I of this Complaint, which arises out of the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq. (ADA).

2.    This Court has jurisdiction over the parties of this action because a

substantial portion of the employment practices described herein were committed

within Fulton County, Georgia.
      Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 2 of 9




3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

4.    Plaintiff received his Notice of Right to Sue from the Equal Employment

and Opportunity Commission (EEOC) and files this Complaint within the ninety

(90) days prescribed.

                                    II. PARTIES

5.    Plaintiff is a citizen of the United States and a resident of Virginia.

6.    Defendant is corporation operating within the State of Georgia.

7.    Defendant employed fifteen or more employees at all times relevant to this

lawsuit.

8.    Defendant is subject to the requirements of the ADA.


                        III. FACTUAL ALLEGATIONS

9.    TCS hired Scheidt in October 2016 as a Technical Lead on projects

servicing Delta Airlines (Delta).

10.   Scheidt began on the Enterprise Mobility project (EM) and was later moved

to Crew Management Application (CMA).

11.   Scheidt understood that TCS expected him to remain on Delta projects

indefinitely.
      Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 3 of 9




12.   Because these projects operated out of Delta’s Atlanta offices, Scheidt

rented a residency in Atlanta and relocated from his home in Richmond, Virginia.

13.   Scheidt’s family remained in Richmond, Virginia.

14.   On or around June 21, 2017, Scheidt informed TCS that he intended to

resign and move back to Richmond.

15.   TCS and Scheidt reached a compromise wherein TCS and Delta would fly

Mr. Scheidt from Atlanta to Richmond every other week.

16.   TCS offered this compromise because it wanted to retain Scheidt.

17.   Scheidt is diagnosed with Post-Traumatic Stress Disorder and Generalized

Anxiety (Disabilities).

18.   Scheidt’s therapist suggested he consider using an Emotional Service

Animal (ESA) to manage his symptoms.

19.   Through his research, Mr. Scheidt found Mr. Daniel Walters and his

organization, Crows Assisting Wounded Soldiers (CAWS).

20.   With the approval of his therapist, Mr. Scheidt eventually purchased a

crow/raven hybrid to serve as his ESA.

21.   On July 13, 2017, Scheidt took his ESA on his first Delta flight between his

home in Richmond and his worksite in Atlanta.
      Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 4 of 9




22.   Prior to this flight, Scheidt obtained ESA documentation that complied with

the ESA requirements listed on Delta’s website.

23.   On or about July 27, 2017, Scheidt arrived at the Atlanta airport for his

return flight to Richmond.

24.   Delta employees at the Atlanta airport stopped Scheidt at security and

informed him that the ESA could not join him.

25.   Scheidt provided ESA documentation that complied with the requirements

listed on Delta’s website

26.   Scheidt also notified Delta employees that he was provided the flight as a

TCS/Delta employee.

27.   Delta still refused to allow Scheidt on-board with the ESA.

28.   Delta informed TCS of this incident.

29.   On or about July 28, 2017, Scheidt received a call from Ravi Venkat Kumar,

TCS employee on the CMA project, asking for an explanation for the airport

incident.

30.   Kumar acted as the liaison for Baiju Kurian, CMA Project Lead.

31.   Scheidt described his disabilities and the ESA’s purpose.

32.   Kumar followed up with Scheidt in the Atlanta office a few days later and

again asked why Scheidt would bring a bird on a business trip.
       Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 5 of 9




33.    Scheidt again explained that the bird was his ESA and that he needed the

ESA to cope with his disabilities.

34.    Kumar told Scheidt he should not have brought the ESA.

35.    A few hours later, Kurian informed Scheidt that he would be removed from

all Delta projects.

36.    When Scheidt asked for a reason, Kurian said that HR would not allow

part-time remote work and ended the call.

35.    On or about October 25, 2017, TCS terminated Scheidt.

                             IV. ​CLAIM FOR RELIEF

                                      COUNT I

                             ADA DISCRIMINATION

36.    Plaintiff incorporates by reference ​paragraphs 1-35 ​of his Complaint as if

fully set forth herein.

37.    Plaintiff has a disability as defined by the ADA. ​Para. 17-18.

38.    Plaintiff was qualified for his position. ​Para. 9, 15-16.

39.    Plaintiff informed Defendant of his condition and of the necessary

accommodation. ​Para. 31.

40.    The necessary accommodation was reasonable and did not impact Plaintiff’s

essential job functions.
          Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 6 of 9




41.       Defendant failed to accommodate Plaintiff.

42.       Defendant terminated Plaintiff in October 2017, which constitutes an

adverse action.

43.       The temporal proximity between Defendant’s knowledge of Plaintiff’s

accommodation request for his disability and his removal from the Delta projects is

circumstantial evidence of discriminatory animus. ​Para. 29-35.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

             a. Trial by jury;

             b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

             c. Full back pay plus interest, front pay, compensatory damages,

                punitive damages, reasonable attorney fees, and costs in accordance

                with the ADA, to exceed $25,000; and

             d. Any other relief this Court deems proper and just.
     Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 7 of 9




     Respectfully submitted this 27th of December, 2018.

                              THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Kirby G. Smith
                                    Kirby G. Smith
                                    Georgia Bar No. 250119
                                    Attorney for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
     Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 8 of 9




                               JURY DEMAND

     Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.

     Respectfully submitted this 27​th​ of December, 2018.



                               THE KIRBY G. SMITH LAW FIRM, LLC

                                       s/Kirby G. Smith
                                     Kirby G. Smith
                                     Georgia Bar No. 250119
                                     Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
      Case 1:18-cv-05898-MHC-JKL Document 1 Filed 12/28/18 Page 9 of 9




                        CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing was prepared using Times New Roman

font, 14-point type, which is one of the font and print selections approved by the

Court in L.R. 5.1(B).


      Respectfully submitted this 27th of December, 2018.



                                       THE KIRBY G. SMITH LAW FIRM, LLC

                                         s/Kirby G. Smith
                                       Kirby G. Smith
                                       Georgia Bar No. 250119
                                       Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
